DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Patent No. 7,195,127) in view of Kellerer et al. (U.S. Patent No. 6,772,897).
Regarding Claim 1, Hsu et al. discloses each tray has a rectangular base 12 (figure 1) on which products can stand, as well as side walls 14/16 (figure 1) having a height (figure 1), extending from the perimeter of said base and perpendicular to the base (Figure 1), and at least one wall works as a door 16 (figure 1) which can be placed in an open position for allowing side introduction of the products in the tray, or in a closed position, and wherein the open position allows the entire door to be separable along the entire height of adjacent side walls and along the base (when the hinge pin 34 is removed, figure 1).  Hsu et al. does not disclose stacking means for shipping or storing, in which products are stored in stacked layers, each layer comprising a batch of products, said stacking means comprising a plurality of trays one above the other, the 
Regarding Claim 2, Hsu et al. discloses the at least one door 16 (figure 1) is hinged as a flap and rotates to an axis (Figure 3).
Regarding Claim 3, Hsu et al. discloses the door is detachable and can be separated from the rest of the tray (separated at hinge pin 34, figure 6A).
Regarding Claims 4, 5, 12 and 13, Hsu et al. teaches all the limitations substantially as claimed except for each tray further comprises a locking means for locking the at least one door in a closed position and the locking means is arranged on the door itself, the tray being such that the products, once loaded in said tray, maintain the door in a closed position.  However, Kellerer et al. teaches a locking means for locking the at least one door in a closed position and the locking means is arranged on the door itself, the tray being such that the products, once loaded in said tray, maintain the door in a closed position (Column 5, lines 6-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu et al. to include locking means, as taught by Kellerer et al., in order to maintain the door in a closed position.
Regarding Claim 11, Hsu et al. discloses a tray for a stacking means (figure 1).
Regarding Claims 8 and 18-20, Hsu et al. discloses the tray has ribs located at the outer side of two facing walls (figure 1), for receiving a strap surrounding the stack of trays.
Claims 6, 7, 9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Patent No. 7,195,127) in view of Kellerer et al. (U.S. Patent No. 6,772,897) and Kelly et al. (U.S. Pub. No. 20140367297).
Regarding Claims 6, 7 and 14-17, Hsu et al. teaches all the limitations substantially as claimed except for the tray is provided with position means, for positioning two directly stacked trays with respect to each other, said position means comprising a top portion, located at the top of the tray, and a bottom portion, located at the bottom of the tray, the top portion of the position means of a first tray being able to cooperate with the bottom portion of the position means of a second tray resting on said first tray and a bottom pallet on which the stack of trays rests and which is able to cooperate with the bottom portion of the position means of the first tray of said stack.  However, Kellerer et al. teaches the tray is provided with position means, for positioning two directly stacked trays with respect to each other, said position means comprising a top portion (opening lip, figure 4), located at the top of the tray, and a bottom portion 11 (figure 4), located at the bottom of the tray, the top portion of the position means of a first tray being able to cooperate with the bottom portion of the position means of a second tray resting on said first tray (column 2, lines 36-46) and Kelly et al. teaches a bottom pallet 400 (figure 1) on which the stack of trays rests and which is able to cooperate with the bottom portion of the position means of the first tray of said stack 
Regarding Claim 9, Hsu et al. and Kellerer et al. teach all the limitations substantially as claimed except for products standing on its base, and the walls are such that the above tray rests on the products.  However, Kelly et al. teaches products standing on its base (figure 1), and the walls are such that the above tray rests on the products (Figure 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu et al. and Kellerer et al. to include the above, in order to allow for extra support when stacking.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Patent No. 7,195,127) in view of Kellerer et al. (U.S. Patent No. 6,772,897) and Redmond et al. (U.S. Pub. No. 20090050631).
Regarding Claim 10, Hsu et al. and Kellerer et al. teach all the limitations substantially as claimed except for a unique identification means.  However, Redmond et al. teaches a unique identification means (paragraph 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellerer et al. to include identification means, as taught by Redmond et al., in order to allow for easy tracking of the container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that a hinge on the door cannot be considered removable from a base however, Hsu et al. teaches a hinge pin which can allow the door to be completely separated.  The door (while collapsed) can allow access to the interior of the container.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733